Title: From George Washington to John Augustine Washington, 6–19 November 1776
From: Washington, George
To: Washington, John Augustine



Dear Brother,
White plains Novr 6[-19]th 1776.

I have had the pleasure to receive your Letter of the 6th Ulto. We have, I think, by one Manouvre and another, and with a parcel of—but it is best to say nothing more about them—Mixed, & ungovernable Troops, spun the Campaign out to this time without coming to any decisive Action, or without letting Genl How obtain any advantage which, in my opinion, can contribute much to the completion of the business he is come upon, or to the Honour and glory of the British Arms, and those of their Auxilaries—Our numbers from the Beginning have been disjointed and confused, and much less than were apprehended. had we ever hazarded a general Action with them therefore, unless it had been in our Works at New York, or Harlem heights, we undoubtedly should have risked a good cause upon a very unfavourable Issue.
Whilst we lay at the upper end of York Island (or the heights of Harlem) How suddenly Landed from the best Accts we cd get, about 16,000 Men above us, on a place called Frogs point on the East River, or Sound, this obliged Us, as his design was evidently to surround us, & cut of our Communication with the Country, thereby stopping all Supplies of Provisions (of which we were very scant) to remove our Camp and out Flank him, which we have done, & by degrees got Strongly posted on advantageous Grounds at this place.

It is not in my power to furnish you with so extensive a Draft as you require, as I have none but printed Maps of the Country you want to see deleniated, & have no person about me that has time enough to Copy one, but a rough sketch of the Country in wch we have been Manouvreing, & which I had taken off to carry in my pocket, I enclose you, as it will afford some Idea of the parts adjacent to New York.
Novr 19th at Hackensac: I began this Letter at the White plains as you will see by the first part of it; but by the time I had got thus far the Enemy advanced a Second time (for they had done it once before, & after engaging some Troops which I had posted on a Hill, & driving them from it with the loss of abt 300 killed & wounded to them, & little more than half the number to us) as if they meant a gene[ra]l Attack but finding us ready to receive them, & upon such ground as they could not approach without loss, they filed of & retreated towards New York.
As it was conceived that this Manouvre was done with a design to attack Fort Washington (near Harlem heights) or to throw a body of Troops into the Jerseys, or what might be still worse, aim a stroke at Philadelphia, I hastend over on this side with abt 5000 Men by a round about March (wch we were obliged to take on Acct of the shipping opposing the passage at all the lower Ferries) of near 65 Miles, but did not get hear time enough to take Measures to save Fort Washington tho I got here myself a day or two before it surrendered, which happened on the 16th Instt after making a defence of about 4 or 5 hours only.
We have no particular Acct of the loss on either side, or of the Circumstances attending this matter, the whole Garrison after being drove from the out lines & retiring within the Fort surrendered themselves Prisoners of War, and giving me no Acct of the terms. By a Letter wch I have just receivd from Genl Greene at Fort Lee (wch is opposite to Fort Washington) I am informd that “one of the Train of Artillery came across the River last Night on a Raft—by his Acct the Enemy have suffered greatly on the North side of Fort Washington—Colo. Rawlings’s Regiment (late Hugh Stephenson’s) was posted there, and behaved with great Spirit—Colo. Magaw could not get the Men to Man the Lines, otherwise he would not have given up the Fort.”
This is a most unfortunate affair and has given me great Mortification as we have lost not only two thousand Men that were there, but a good deal of Artillery, & some of the best Arms we had. And what adds to my Mortification is, that this Post after the last Ships went by it, was held contrary to my Wishes & opinion; as I conceived it to be a dangerous one: but being determind on by a full Council of General Officers, & receiving a resolution of Congress strongly expressive of their desires, that the Channel of the River (which we had been labouring 

to stop a long while at this place) might be obstructed, if possible; & knowing that this could not be done unless there were Batteries to protect the Obstruction I did not care to give an absolute Order for withdrawing the Garrison till I could get round & see the Situation of things & then it became too late as the Fort was Invested. I had given it, upon the passing of the last Ships, as my opinion to Genl Greene under whose care it was, that it would be best to evacuate the place—but—as the order was discretionary, & his opinion differed from mine, it unhappyly was delayd too long, to my great grief, as I think Genl Howe considering his Army & ours, would have had but a poor tale to have told without it & would have found it difficult, unless some Southern Expedition may prove successful, to have reconciled the People of England to the Conquest of a few pitiful Islands, none of wch were defensable considering the great number of their ships & the power they have by Sea to Surround & render them unapproachable.
Your Letter of the 30th of Octr was delivered to me a few days ago by Colo. Woodford—It is a matter of great grief and surprize to me, to find the different States so slow, and inattentive to that essential business of levying their quota’s of Men—In ten days from this date, there will not be above 2000 Men, if that, on this Side Hudson’s River (of the fixed & establish’d Regiments) to oppose Howes whole Army, and very little more on the other to secure the Eastern Colonies and the Important Passes leading through the Highlands to Albany & the Country about the Lakes. In short it is impossible for me in the compass of a Letter to give you any Idea of our Situation—of my difficulties—& the constant perplexities & mortifications I constantly meet with, derived from the unhappy policy of short enlistments, & delaying them too long. Last fall or Winter; before the Army which was then to be raised, was set about, I represented in clear & explicit terms the evils wch would arise from short Inlistments—the expence that must attend the raising of an Army every year—the futility of such an Army when raised; and, in a word, if I had spoke with a prophetick spirit, could not have foretold the evils with more accuracy than I did—all the year since I have been pressing them to delay no time in engaging Men upon such terms as would Insure success, telling them that the longer it was delayed the more difficult it would grow; but the measure was not set about till it was too late to be effected, & then in such a manner as to bid adieu to every hope of getting an Army from which any Services are to be expected. the different States without regard to the merits or qualifications of an Officer, quarrelling about the appointments; & nominating such as are not fit to be Shoe Blacks from the local attachments of this or that Member of Assembly.

I am wearied almost to death with the retrog[r]ade Motions of things, and Solemnly protest that a pecuniary rewd of 20,000 £s a year would not induce me to undergo what I do; and after all perhaps, to loose my Character as it is impossible, under such a variety of distressing Circumstances to conduct Matters agreeable to public expectation or even of those who employ me—as they will not make proper allowances for the difficulties their own errors have occasioned.
I am glad to find by your last Letter that your family are tolerably well recoverd from the Indispositions they labourd under. God grant you all health & happiness—nothing in this world would contribute so much to mine as to be once more fixed among you in the peaceable enjoymt of my own vine, & fig Tree. Adieu my dear Sir—remember me Affectionat⟨e⟩ly to my Sister & the Family, & giv⟨e⟩ my Compliments to those who enqui⟨re⟩ after Yr Sincerely Affectionate Brother

Go: Washington

